Title: From George Washington to Board of War, 9 June 1781
From: Washington, George
To: Board of War


                        
                            Gentlemen
                            Head Quarters New Windsor 9th June 1781
                        
                        Inclosed is a list of promotions due upon the resignation of Colo. procter and an account of Vacancies in the
                            2nd and 3d Regiments of Artillery. These promotions are agreeable to the mode of preferment established previous to the
                            Resolve of the 25th of May. You will oblige me by having the Commissions immediately made out and all but Lt Colo.
                            Carringtons forwarded here. I have the honor to be Gentlemen Yr most obt Servt.

                    